




DSW INC.
PERFORMANCE-BASED STOCK UNITS AGREEMENT
This Agreement is entered into in Franklin County, Ohio. On the Grant Date, DSW
Inc., an Ohio corporation (the “Company”), has awarded to Awardee
Performance-Based Stock Units (the “Performance-Based Stock Units” or “Award”),
representing an unfunded unsecured promise of the Company to deliver common
shares, without par value, of the Company (the “Shares”) to Awardee as set forth
herein. The Performance-Based Stock Units have been granted pursuant to the DSW
Inc. 2005 Equity Incentive Plan, as amended (the “Plan”), and shall be subject
to all provisions of the Plan, which are incorporated herein by reference, and
shall be subject to the provisions of this Performance-Based Stock Units
Agreement (this “Agreement”). Capitalized terms used in this Agreement which are
not specifically defined shall have the meanings ascribed to such terms in the
Plan.
1.    Vesting.
(a)    General. The right to receive the Company shares underlying the
Performance-Based Stock Units shall be subject to the Company's achievement of
the Performance Goal described in 1(b) below. Awardee is able to earn up to 100%
of the Award if the Performance Goal is achieved. The Award will be cancelled if
the Performance Goal is not achieved. Shares subject to cancelled Awards will
again become available to be granted under the Plan.
(b)    Performance Goal. The performance goal is achievement of [a performance
goal that will be set by the compensation committee in compliance with the
provisions of the plan].
(c)    Timing of vesting. The Performance-Based Stock Units shall vest on the
third anniversary of the Grant Date (the “Vesting Date”) subject to the
Company's achievement of the Performance Goal. Vesting is further subject to the
provisions of this agreement, including those relating to Awardee's continued
employment with the Company or any Related Entity. Notwithstanding the
foregoing, in the event of a Change in Control prior to Awardee's Employment
Termination, the Performance-Based Stock Units shall vest in full.
(d)    Determination by the Committee. Achievement of the Performance Goal shall
be determined by the Compensation Committee of the Board of Directors of the
Company (the “Committee”).
2.    Transferability. The Award shall not be transferable.
3.    Termination of Employment.
(a)    General. Except as set forth below or as otherwise provided for in
another agreement, if an Employment Termination occurs prior to the vesting of
the Award, such Award shall be forfeited by Awardee.
(b)    Death and Disability. If an Employment Termination occurs prior to the
vesting in full of the Award by reason of Awardee's death or Disability, then
any unvested portion of the Award shall immediately vest in full and shall not
be forfeited.
(c)    Retirement. If an Employment Termination occurs prior to the vesting in
full of the Award by reason of the Awardee's Retirement, then any unvested
portion of the Award shall immediately vest in full and shall not be forfeited.
4.    Payment. Awardee shall be entitled to receive from the Company (without
any payment on behalf of Awardee other than as described in Paragraph 8) the
Stock represented by such Award; provided, however, that in the event that such
Award vests prior to the applicable Vesting Date as a result of the death,
Disability or Retirement of Awardee or as a result of a Change in Control,
Awardee shall be entitled to receive the corresponding Stock from the Company on
the date of such vesting.
5.    Dividend Equivalents. Awardee's Performance-Based Stock Units will be
credited with dividend equivalents at the same rate and at the same time
dividends are paid on shares of Company Stock.
6.    Right of Set-Off. By accepting these Performance-Based Stock Units,
Awardee consents to a deduction from, and set-off against, any amounts owed to
Awardee by the Company or a Related Entity from time to time (including, but not
limited to, amounts owed to Awardee as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the Company or a Related Entity
by Awardee under this Agreement.




--------------------------------------------------------------------------------




7.    No Shareholder Rights. Awardee shall have no rights of a shareholder with
respect to the Performance-Based Stock Units, including, without limitation,
Awardee shall not have the right to vote the Stock represented by the
Performance-Based Stock Units.
8.    Withholding Tax.
(a)    Generally. Awardee is liable and responsible for all taxes owed in
connection with the Award regardless of any action the Company takes with
respect to any tax withholding obligations that arise in connection with the
Award. The Company does not make any representation or undertaking regarding the
tax treatment or the treatment of any tax withholding in connection with the
grant or vesting of the Award or the subsequent sale of Stock issuable pursuant
to the Award. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate Awardee's tax liability.
(b)    Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting or settlement) that the Company determines may result in
any domestic or foreign tax withholding obligation, whether national, federal,
state or local, including any employment tax obligation (the “Tax Withholding
Obligation”), Awardee is required to arrange for the satisfaction of the minimum
amount of such Tax Withholding Obligation in a manner acceptable to the Company.
Unless Awardee elects to satisfy the Tax Withholding Obligation by an
alternative means that is then permitted by the Company, Awardee's acceptance of
this Agreement constitutes Awardee's instruction and authorization to the
Company to withhold on Awardee's behalf the number of shares from those Shares
issuable to Awardee at the time when the Award becomes vested and payable as the
Company determines to be sufficient to satisfy the Tax Withholding Obligation.
In the case of any amounts withheld for taxes pursuant to this provision in the
form of shares, the amount withheld shall not exceed the minimum required by
applicable law and regulations.
9.    Governing Law/Venue for Dispute Resolution. This Agreement shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of law, except to the extent superceded by the laws of the United
States of America. The parties agree and acknowledge that the laws of the State
of Ohio bear a substantial relationship to the parties and/or this Agreement and
that the Award and benefits granted herein would not be granted without the
governance of this Agreement by the laws of the State of Ohio. In addition, all
legal actions or proceedings relating to this Agreement shall be brought
exclusively in state or federal courts located in Franklin County, Ohio and the
parties executing this Agreement hereby consent to the personal jurisdiction of
such courts. Any provision of this Agreement which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such provision, without invalidating or
rendering unenforceable the remaining provisions of this Agreement.
10.    Action by the Committee. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Committee. The parties agree to be bound by the decisions of the
Committee with regard to the interpretation of this Agreement and with regard to
any and all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “Designee”). In fulfilling its responsibilities
hereunder, the Committee or its Designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
Designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its Designee and that any decision of the
Committee or its Designee relating to this Agreement shall be final and binding
unless such decision is arbitrary and capricious.
11.    Prompt Acceptance of Agreement. The Award evidenced by this Agreement
shall, at the discretion of the Committee, be forfeited if this Agreement is not
manually executed and returned to the Company, or electronically executed by
Awardee by indicating Awardee's acceptance of this Agreement in accordance with
the acceptance procedures set forth on the Company's third-party equity plan
administrator's web site, within 90 days of the Grant Date.
12.    Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Award under and participation in the Plan or future Awards that may be granted
under the Plan by electronic means or to request Awardee's consent to
participate in the Plan by electronic means. Awardee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of the
Award and the execution of the Agreement through electronic signature.




--------------------------------------------------------------------------------




13.    Notices. All notices, requests, consents and other communications
required or provided under this Agreement to be delivered by Awardee to the
Company will be in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Company at the address set forth below:
DSW Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: EVP & General Counsel
Facsimile: (614) 872-1475
All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.
14.    Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Compensation Committee or the Board of
Directors or that was approved in writing by an officer of the Company pursuant
to delegated authority of the Compensation Committee provides for greater
benefits to Awardee with respect to vesting of the Award on Employment
Termination, than provided in this agreement or in the plan, then the terms of
such Employment Arrangement with respect to vesting of the Award on Employment
Termination by reason of such specified events shall supersede the terms hereof
to the extent permitted by the terms of the plan under which the Award was made.
 


 
DSW INC.


By:
/s/Steven S. Prue
Name:
Steven S. Prue
Its:
Sr. Director, Compensation & Benefits





--------------------------------------------------------------------------------






ACCEPTANCE OF AGREEMENT
Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company's most recent annual report to shareholders and other
communications routinely distributed to the Company's shareholders, and a copy
of the plan description (Prospectus) dated May 21, 2009 pertaining to the Plan;
(b) accepts this Agreement and the Performance-Based Stock Units granted to him
or her under this Agreement subject to all provisions of the Plan and this
Agreement; (c) represents that he or she understands that the acceptance of this
Agreement through an on-line or electronic system, if applicable, carries the
same legal significance as if he or she manually signed the Agreement;
(d) represents and warrants to the Company that he or she is purchasing the
Performance-Based Stock Units for his or her own account, for investment, and
not with a view to or any present intention of selling or distributing the
Performance-Based Stock Units either now or at any specific or determinable
future time or period or upon the occurrence or nonoccurrence of any
predetermined or reasonably foreseeable event; and (e) agrees that no transfer
of the Stock delivered in respect of the Performance-Based Stock Units shall be
made unless the Stock have been duly registered under all applicable Federal and
state securities laws pursuant to a then-effective registration which
contemplates the proposed transfer or unless the Company has received a written
opinion of, or satisfactory to, its legal counsel that the proposed transfer is
exempt from such registration.
 
 
 
 
Name
 
  
Date





